Citation Nr: 1748609	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1951 to November 1953.  He received the Purple Heart Medal.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for the cause of the Veteran's death.

In August 2009, August 2010, and June 2017, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiac arrest due to or as a consequence of cholangiocarcinoma (bile duct cancer).

2.  At the time of the Veteran's death, the Veteran was service-connected for posttraumatic stress disorder; shell fragment wounds of the left leg, liver, chest, left arm, and right arm; scars of the chin, right arm, left arm, left leg, and anal area; and left ulnar neuropathy.

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The appellant contends that the Veteran's death was a result of his service-connected conditions.  Specifically, she contends that the Veteran developed bile duct cancer as a result of combat injuries sustained during active duty service in the Republic of Korea. 

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11. 38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A.       § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's death certificate lists the immediate cause of death as cardiac arrest due to or as a consequence of cholangiocarcinoma (bile duct cancer).  Hypertension is documented as other significant condition contributory to his death.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder; shell fragment wounds of the left leg, liver, chest, left arm, and right arm; scars of the chin, right arm, left arm, left leg, and anal area; and left ulnar neuropathy.  The appellant has contended that the Veteran's death was due to the Veteran's service-connected conditions, to include residuals of shell fragment wound of the liver during service.

In a February 2010 opinion, a VA medical examiner opined that "[he] could not find medical evidence to support that Veteran's fatal bile duct cancer was related to a disease or injury in the service including penetrating wound in the liver."  The examiner reasoned that, "[a]ccording to medical literature, penetrating wound in the liver was not one of the risk factors for fatal bile duct cancer" and that the Veteran "did not have disease that was a risk factor for fatal bile duct cancer while in the service."  In addition, the examiner noted that there was no medical evidence indicating that the Veteran's service-connected residuals of wound to the liver, chest, left arm, and right arm contributed to the cause of his death.

In a March 2016 letter, Dr. McKinley, a private treating physician, wrote that he "suspect[ed] that the penetrating injuries with foreign bodies and need for surgery [during the Veteran's service] could have predisposed [the Veteran] to this cancer."  However, the Board, in a June 2017 remand, held this opinion to be inadequate, noting that medical opinions that are speculative, general, or inconclusive in nature do not provide a basis to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The Board then requested a medical opinion by a VA examiner addressing the relationship between the Veteran's death and his military service.

That medical opinion was completed in September 2017.  The VA medical examiner concluded that it is less likely than not that any condition listed on the Veteran's death certificate (cardiac arrest, cholangiocarcinoma, hypertension) had its onset during service or is otherwise causally related to the Veteran's service.  The examiner opined that service treatment records are silent for any of the listed conditions, and that VA outpatient treatment records are silent for any of the listed conditions until over 50 years after discharge from service, when the Veteran experienced cardiac arrest and cholangiocarcinoma.  Additionally, the examiner concluded that it is less likely than not that any of the Veteran's service-connected conditions contributed substantially or materially to the Veteran's death.  In this regard, the examiner opined that while the Veteran's hypertension, in his advanced age, contributed to the Veteran's death, "[t]he cholangiocarcinoma alone is what contributed substantially and materially to his death."  The examiner further noted that "[p]atients diagnosed with cholangiocarcinoma frequently have a poor prognosis at initial diagnosis (as this veteran did), and it is highly lethal."  Finally, the examiner concluded that it is less likely than not the Veteran's cardiac arrest, cholangiocarcinoma, or hypertension was caused or aggravated by any of the Veteran's service-connected conditions, to specifically include residuals of shell fragment wounds to the liver, left leg, chest, left arm, and right arm.  The examiner cited well-established medical literature in concluding that medical evidence fails to "support a contention of cardiac arrest, cholangiocarcinoma, or hypertension being caused by/or due to residuals of shell fragments from 50-plus years prior."  The examiner further noted that the Veteran, being a male over the age of 50, was at a greater risk factor for developing cholangiocarcinoma.

The appellant's statements have been considered.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the appellant has not indicated that she possesses any medical training rendering her competent to opine as to whether any of the disabilities associated with the Veteran's death were related to the Veteran's active duty service.  That type of complex medical question must be based upon medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, the Board acknowledges Dr. McKinley's medical opinion that the Veteran's service-connected conditions could have predisposed the Veteran to bile duct cancer.  However, as detailed above, the Board finds that opinion to be inadequate.  Obert, 5 Vet. App. at 33.  Further, the Board notes that Dr. McKinley's speculative medical opinion was made without reference to any of the Veteran's medical history, to include the Veteran's service treatment records, which were not associated with the Veteran's claims file at the time of Dr. McKinley's opinion.  The more probative evidence is against the Veteran's claim, as the VA examiner who reviewed the Veteran's medical history and service treatment records concluded that there was no causal relationship between the Veteran's service-connected conditions and the conditions that contributed to his death. 

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  In the present case, the competent and most probative medical evidence fails to show any link between the Veteran's active duty service and any of the disorders that caused his death either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


